DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on 1/12/2022 is acknowledged.  The traversal is on the ground(s) that Applicant believes that the species could be commonly examined without undue burden because the species share common technical features.  This is not found persuasive.  MPEP 806.04(f) states that “[w]here two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive.  Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first.  This has clearly been laid out in the election of species mailed 12/3/2021 and therefore further discussion will not be provided.
In addition, Applicant has stated that in addition to claims 1, 4-9, and 21-25, claims 3, 10-15, 26, and 30 read upon Species II.  The examiner cannot agree.
Regarding claim 3, it recites that a dummy pixel row including a dummy pixel that does not perform photoelectric conversion is used as the reference row.  Claims to elected Species II explicitly state that effective pixel rows including pixels that perform 
Regarding claim 10, it is directed to the selection timing of a reference row based on vertical and horizontal sync signals.  Claim 10 in no way requires that the reference row be effective pixels (Species II).  Therefore, claim 10 includes mutually exclusive characteristics.  This means that a prior art reference used to reject claim 10 could use dummy pixels or optical black pixels as the reference pixels.  Therefore, it is likely a primary reference used to reject claim 10 could not be used to reject the claims of Species II and vice versa.  
Regarding claims 11 and 30, they are directed to a readout-side amplification transistor being set as negative feedback.  Claims 11 and 30 in no way require that the reference row be effective pixels (Species II).  Therefore, claim 11 includes mutually exclusive characteristics.
Regarding claims 12-15, they are dependent from claim 11 and also never require that the reference row be effective pixels (Species II).  Therefore, claims 12-15 include mutually exclusive characteristics.
Regarding claim 26, it is directed to a switching unit which between to different modes of readout (the SF mode readout and differential readout).  As explained in the specification the SF mode is used in bright light and the differential readout is used in low light.  This is a completely different feature than what is described in Species II.  Claim 26 also makes no mention of using an effective pixel as a reference pixel.

The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mo et al. (US 8,089,532 B2) hereinafter referenced as Mo.
Regarding claim 1, Mo discloses 
A solid-state imaging device (fig. 6A) comprising: 
a pixel unit (711-722; fig. 6A) provided with a plurality of rows (715, 725), each row including a plurality of pixels (6:45-46); 
a readout row selection unit (Source of ROW signal in fig. 5) configured to select one of the plurality of rows as a readout row every time a predetermined period elapses (Row-by-row, column-by-column sequential readout; 6:45-53) and cause each of the plurality of pixels in the readout row to generate a signal potential according to a received light amount (VSIG; 7:33-51); 
a reference row selection unit (Source of ROW signal in fig. 5) configured to select a row different from a previous row from among the plurality of rows (Although the main example is shown as the reference pixel being in a different column, the reference pixel may also be in a different row; 6:65-68; In addition, it is stated that  as a current reference row every time the predetermined period elapses (Row-by-row, column-by-column sequential readout; 6:45-53), and cause each of the plurality of pixels in the reference row to generate a predetermined reference potential (RVSIG; 7:33-51); and 
a readout circuit unit (760; fig. 6A) configured to read a signal according to a difference between the signal potential and the reference potential (7:33-51; A signal representing the difference between VSIG and RVSIG is stored in capacitor 733.).

Regarding claim 4, Mo discloses everything claimed as applied above (see claim 1), in addition, Mo discloses, wherein the plurality of rows includes an effective pixel row including an effective pixel that performs photoelectric conversion (All pixels including reference pixels are identical and are capable of photoelectric conversion; 6:11-20; fig. 5),
the readout row selection unit selects the effective pixel row as the readout row (The source of the ROW signal selects a row of pixels which are then sequentially read out to provide VSIG; 6:45-53), and
the reference row selection unit selects a row different from the readout row from among the effective pixel rows as the reference row (The source of the ROW signal selects a row of pixels which are then sequentially read out to provide RVSIG; 6:45-53; Although the main example is shown as the reference pixel being in a different column, the reference pixel may also be in a different row; 6:65-68; In addition, 

Regarding claim 5, Mo discloses everything claimed as applied above (see claim 4), in addition, Mo discloses, wherein
the reference row selection unit selects an effective pixel row adjacent to the readout row in a direction perpendicular to a predetermined direction as the reference row (Any pixels that are not actively being readout can be used as reference pixels; 6:42-44; This would include pixels from an adjacent row.). 

Regarding claim 6, Mo discloses everything claimed as applied above (see claim 4), in addition, Mo discloses, wherein
the reference row selection unit selects the effective pixel row at a predetermined relative position to the readout row in a direction perpendicular to the predetermined direction as the reference row (Any pixels that are not actively being readout can be used as reference pixels; 6:42-44; This would include pixels from an adjacent row which would be a predetermined relative position.). 

Regarding claim 7, Mo discloses everything claimed as applied above (see claim 4), in addition, Mo discloses, wherein
the readout row selection unit selects one of the effective pixel rows as the readout row (The row which is being actively readout using the ROW signal to generate VSIG; 5:64-6:10), and
the reference row selection unit selects the effective pixel row at a predetermined relative position to the readout row in a direction perpendicular to the predetermined direction as the reference row (Any pixels that are not actively being readout can be used as reference pixels; 6:42-44; This would include pixels from an adjacent row which would be a predetermined relative position.). 

Regarding claim 21, Mo discloses everything claimed as applied above (see claim 1), in addition, Mo discloses, wherein
each of the plurality of pixels (500; fig. 5A) in the readout row includes a readout-side amplification transistor (510) provided according to each of input signals from a plurality of input channels (Photodiodes 502) and which amplifies the input signal input via a sample-hold circuit (FD, 514),
each of the plurality of pixels in the reference row includes a reference-side amplification transistor (510) paired with each of the readout-side amplification transistors (Any pixel can be a reference pixel; 6:42-43; Signals output from the amplifiers 510 from the reference pixel and the effective pixel respectively are sent to noise correction circuit 760 via the selection transistor 512 to find a difference.  Therefore, the reference amplification transistors and readout amplification transistors are “paired”; 7:33-51), and
in a plurality of the reference-side amplification transistors, source sides, drain sides, or both of the source sides and the drain sides of all or some of the plurality of reference-side amplification transistors are connected by wire (All amplification transistors 510 are connected to VDD; fig. 5A). 

Regarding claim 22, Mo discloses everything claimed as applied above (see claim 21), in addition, Mo discloses, wherein
the input channels (Photodiodes 502; fig. 5A) are included in pixels (500, 711-722; figs. 5A, 6A) two-dimensionally arranged in a matrix in a pixel array unit (fig. 6A) and
each of the plurality of pixels includes
a photoelectric conversion unit (502),
a transfer transistor (504) configured to transfer a charge photoelectrically converted by the photoelectric conversion unit,
a charge-voltage conversion unit (FD) configured to convert the charge transferred by the transfer transistor into a voltage signal, and
a reset transistor (506) configured to reset the charge-voltage conversion unit. 

Regarding claim 23, Mo discloses everything claimed as applied above (see claim 22), in addition, Mo discloses, wherein
of the pixels further includes a selection transistor (512) that selects the pixel, and
the selection transistor selects an arbitrary pair of a readout pixel including the readout-side amplification transistor and a reference pixel including the reference-side amplification transistor (Any pixel can be a reference pixel; 6:42-43; The reference pixel and an effective pixel are used to find a difference signal; 7:33-51). 

Regarding claim 24, Mo discloses everything claimed as applied above (see claim 22), in addition, Mo discloses, wherein a reference pixel including the reference-side amplification transistor is read on a column-by-column basis (Row-by-row, column-by-column sequential readout; 6:45-53), and
a number of reference pixels is connected by wire with the reference-side amplification transistors is a same as a number of readout pixels including the readout-side amplification transistors or less than the number of the readout pixels (Any pixel can be a reference pixel; 6:42-43; Therefore, the number of reference pixels connected by wire is the same as the number of readout pixels.). 

Regarding claim 25, Mo discloses everything claimed as applied above (see claim 22), in addition, Mo discloses, wherein,
in a reference pixel including the reference-side amplification transistor (510; fig. 5A),
the transfer transistor and the charge-voltage conversion unit are configured to be a same as an effective pixel that accumulates and reads a signal (Any pixel can be a reference pixel.  Therefore, reference pixels are effective pixels when they are not being currently read out; 6:42-43; All pixels are identical in structure; fig. 5A). 


Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 8-9, the prior art of record fails to disclose selecting a pair of the effective pixel rows not sharing a charge-voltage conversion unit as the readout rows and selecting two pairs of the effective pixel rows each pair sharing the charge-voltage conversion unit as the reference rows.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krymski (US 2004/0051802 A1) teaches selecting any two pixels of an array for differential readout.
Yorikado (US 2021/0352232 A1) teaches selecting two effective pixels for differential readout (fig. 11).
Zhu et al. (US 2019/0289240 A1) teaches selecting any effective odd pixel and any effective even pixel of an array for differential readout using a switching unit 301 (figs. 24-25).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        2/10/2022